Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed 9/28/2021.  Claim 1 is cancelled; 2-9 are amended; claims 10-13 are withdrawn from consideration as being drawn to non-elected invention; and claims 14-21 are added.  Accordingly, claims 2-21 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 11/9/2021 and 11/10/2021 (cf. interview summary).
Claims 2-9, 14, and 16: cancelled.
Claim 10:
Replace “comprises the following steps: preparing a coating solution in accordance with the method of claim 14;” (lines 3-5) after “wherein the method” (line 3) and before “and forming the coat layer by applying” (lines 5-6) with “consists of: preparing a mixture consisting of an ammonium salt of a polymer that includes carboxylic groups (A), a particulate multivalent metallic compound (B) and a solvent that consists of water and an alcohol, wherein an amount of the 
performing a dispersion treatment of the prepared mixture so that after the treatment a mean particle size of the multivalent metallic compound (B) is 4 µm or less and 50 nm or more to form a coating solution;”
Claim 15:
Replace “a product of a number of the carboxylic groups in the polymer by a valence of a multivalent metal in the multivalent metallic compound” (lines 5-6) after “0.5 to 2.0 times” (line 5) and before “; and performing a dispersion treatment” (lines 6-7) with “the chemical equivalent of the ammonium salt of the polymer (A)”.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Claims 15, and 17-21 are allowed. Claims 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (method of preparing a coating solution) and II (method of preparing a gas barrier laminate), as set forth in the Office action mailed on 4/2/2021, is hereby withdrawn and claims 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The closest prior art of record (Nishiura et al - US 2009/0171003 A1) teaches a method that comprises preparing a composition having gas barrier properties and includes components such as esterification catalyst (abstract) which is excluded by the use of transitional phrase “consisting of” in present claims.
Furthermore, claims 10-13 directed to non-elected invention (i.e. method of preparing a gas barrier laminate) contain all the limitations of an allowed process claim (i.e. method of preparing a coating solution), uses “consisting of” transitional phrase to exclude components such as the esterification catalyst of cited prior art, and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764